Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 12.1 AMERICAN EXPRESS CREDIT CORPORATION COMPUTATION IN SUPPORT OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Three Months Ended March 31, Years Ended December 31, Earnings: Net income $ 154 $ 720 $ 622 $ 415 $ 234 Income tax provision 16 57 95 50 75 Interest expense 460 2,046 1,614 1,141 863 Total earnings (a) $ 630 $ 2,823 $ 2,331 $ 1,606 $ 1,172 Fixed charges -Interest expense (b) $ 460 $ 2,046 $ 1,614 $ 1,141 $ 863 Ratio of earningsto fixed charges (a/b) 1.37 1.38 1.44 1.41 1.36 Interest expense does not include interest on liabilities recorded under Financial Accounting Standards Board (FASB) Financial Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109 (FIN 48). Credcos policy is to classify such interest in the income tax provision in the Consolidated Statements of Income.
